Exhibit 10.1.4.6








AMENDMENT TO THE
CONSOLIDATED EDISON
RETIREMENT PLAN




Amending the Retirement Plan to
Allow Certain Employees to Elect to Recommence Active Participation in the
Retirement Plan
Effective August 1, 2019


Page 1 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6










Whereas, pursuant to Article X, Amendment, Merger, and Termination, Section
10.01, Amendment of the Plan, the Board of Directors and the Board of Trustees
have the authority to amend in whole or in part any or all of the provisions of
the Consolidated Edison Retirement Plan (the “Retirement Plan”); and
Whereas, on July 18, 2019, the Board of Directors and Board of Trustees resolved
amending the Retirement Plan, effective August 1, 2019, to allow, beginning
August 1, 2019, and up to and ending on October 31, 2019, certain actively
employed employees who previously elected to transfer out of the Retirement Plan
and into the Defined Contribution Pension Formula in the Consolidated Edison
Thrift Savings Plan, to elect to transfer back into the Retirement Plan; and


Whereas, pursuant to the July 18, 2019 resolutions, the Vice President - Human
Resources (an "Authorized Officer") is authorized to execute the specified
amendments to the Retirement Plan in such form as the Authorized Officer may
approve, her execution to be evidence conclusively of her approval thereof.


Now, therefore, the Retirement Plan is amended as set forth below:


Page 2 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6








Amendment Number 1
The Title Page to the Retirement Plan is amended by adding at the end of the
Amendment List the following:


Amended, effective as of August 1, 2019, to Take Into Account Changes Approved
by the Boards for Certain Employees who Previously Elected out of the Retirement
Plan.


Amendment Number 2
The Introduction is amended, to add at the end of that Section:


Additionally, effective as of August 1, 2019, the Retirement Plan was amended to
allow, beginning August 1, 2019, and up to and ending on October 31, 2019,
certain Local 1-2 Employees, Local 3 Employees, O&R Hourly Employees, and
Management Employees who previously elected to transfer out of the Retirement
Plan and into the Defined Contribution Pension Formula in the Consolidated
Edison Thrift Savings Plan, to elect to transfer back into the Retirement Plan,
with such transfer to be effective January 1, 2020.


Amendment Number 3
Article II, Participation, Section 2.04, Pension Choice for Participant Who is a
Member of Local 503 or Local 3, is amended, by adding a new Section 2.04(i):
i.     Effective August 1, 2019, each actively employed member of Local 3 who
was hired by CECONY between January 1, 2010 and June 29, 2013 and each actively
employed member of Local 503 who was hired by O&R between January 1, 2010 and
June 1, 2014




Page 3 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6






who made an election in accordance with Section 2.04(a) to transfer out of the
Retirement Plan and into the Defined Contribution Pension Formula of the Thrift
Savings Plan will be given a one-time opportunity to make an irrevocable
election to transfer back into the Retirement Plan and out of the Defined
Contribution Pension Formula of the Thrift Savings Plan, as follows:
(1)
The period during which the irrevocable election under this Section 2.04(i) may
be made will begin August 1, 2019, and will end on October 31, 2019. Each
eligible Local 3 and Local 503 member may make his or her election at any time
during this election period.

(2)
If an otherwise eligible Local 3 or Local 503 member makes and properly submits
an election to transfer out of the Defined Contribution Pension Formula and back
into the Retirement Plan, his or her active participation in the Retirement Plan
will recommence for periods of eligible employment on and after January 1, 2020;
accordingly, the receipt of compensation credits in accordance with the terms of
the Retirement Plan to his or her Cash Balance Pension benefit in the Retirement
Plan will recommence prospectively effective January 1, 2020 and quarterly
interest credits will continue to be credited on his or her Cash Balance Pension
benefit until the date that he or she begins distribution of his or her Cash
Balance Pension benefit from the Retirement Plan.

(3)
The election under this Section 2.04(i) by an eligible Local 3 or Local 503
member to transfer into the Retirement Plan is irrevocable and remains in effect
for as long as he or she is an Employee, Eligible Employee, or providing
services to CEI or any Affiliate. A new election is not available if the Local 3
or Local 503













Page 4 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6






member is rehired or reinstated following any break in service or termination of
employment.
(4)
Each eligible Local 3 or Local 503 member who makes and properly submits an
election under this Section 2.04(i) to transfer out of the Defined Contribution
Pension Formula and back into the Retirement Plan will cease participation in
the Defined Contribution Pension Formula on December 31, 2019. His or her
account balance in the Thrifts Savings Plan will remain in Thrifts Savings Plan
and will not be transferred to the Retirement Plan.



Amendment Number 4
Article II, Participation, Section 2.06, Pension Choice for a CECONY Weekly
Employee Who is a Member of Local 1-2 and Covered under the Cash Balance Pension
Formula, is amended, by adding a new Section 2.06(j):


j.     Effective August 1, 2019, each CECONY Weekly Employee who is an actively
employed member of Local 1-2, hired between July 1, 2012, and June 25, 2016, and
who made an election in accordance with Section 2.06(b) to transfer out of the
Retirement Plan and into the Defined Contribution Pension Formula of the Thrift
Savings Plan will be given a one-time opportunity to make an irrevocable
election to transfer back into the Retirement Plan and out of the Defined
Contribution Pension Formula of the Thrift Savings Plan, as follows:
(1)
The election period during which the irrevocable election under this Section
2.06(j) may be made will begin August 1, 2019, and will end on October 31, 2019.
Each eligible Local 1-2 member may make his or her election at any time during
this election period.

(2)
If an otherwise eligible Local 1-2 member makes and properly submits an election
to transfer out of the Defined Contribution





Page 5 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6






Pension Formula and back into the Retirement Plan, his or her active
participation in the Retirement Plan will recommence for periods of eligible
employment on and after January 1, 2020; accordingly, the receipt of
compensation credits in accordance with the terms of the Retirement Plan to his
or her Cash Balance Pension benefit in the Retirement Plan will recommence
prospectively effective January 1, 2020 and quarterly interest credits will
continue to be credited on his or her Cash Balance Pension benefit until the
date that he or she begins distribution of his or her Cash Balance Pension
benefit from the Retirement Plan.
(3)
The election under this Section 2.06(j) by an eligible Local 1-2 member to
transfer into the Retirement Plan is irrevocable and remains in effect for as
long as he or she is an Employee, Eligible Employee, or providing services to
CEI or any Affiliate. A new election is not available if the Management CEI
Participant is rehired or reinstated following any break in service or
termination of employment.

(4)
Each eligible Local 1-2 member who makes and properly submits an election to
transfer out of the Defined Contribution Pension Formula and back into the
Retirement Plan will cease participation in the Defined Contribution Pension
Formula on December 31, 2019. His or her account balance in the Thrifts Savings
Plan will remain in Thrifts Savings Plan and will not be transferred to the
Retirement Plan.













Page 6 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6






Amendment Number 5
Article II, Participation, Section 2.08, Pension Choice for CEI Participant Who
is A CECONY or O&R Management Employee Covered under the Cash Balance Pension
Formula, is amended, by adding a new Section 2.08(i):


i.    Effective August 1, 2019, each actively employed Management CEI
Participant who made an election in accordance with Section 2.08(b) to transfer
out of the Retirement Plan and into the Defined Contribution Pension Formula of
the Thrift Savings Plan will be given a one-time opportunity to make an
irrevocable election to transfer back into the Retirement Plan and out of the
Defined Contribution Pension Formula of the Thrift Savings Plan.
(1)
The election period during which the irrevocable election under this Section
2.08(i) for a Management CEI Participant will begin August 1, 2019, and will end
on October 31, 2019. Each Management CEI Participant may make her or his
election at any time during this election period.

(2)
If an otherwise eligible Management CEI Participant makes and properly submits
an election to transfer out of the Defined Contribution Pension Formula and back
into the Retirement Plan, his or her active participation in the Retirement Plan
will recommence for periods of eligible employment on and after January 1, 2020;
accordingly, the receipt of compensation credits in accordance with the terms of
the Retirement Plan to his or her Cash Balance Pension benefit in the Retirement
Plan will recommence prospectively effective January 1, 2020 and quarterly
interest credits will continue to be credited on his or her Cash Balance Pension
benefit until the date that he or she begins













Page 7 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6






distribution of his or her Cash Balance Pension benefit from the Retirement
Plan.
(3)
The election under this Section 2.08(i) by a Management CEI Participant to
transfer into the Retirement Plan is irrevocable and remains in effect for as
long as he or she is an Employee, Eligible Employee, or providing services to
CEI or any Affiliate. A new election is not available if the Management CEI
Participant is rehired or reinstated following any break in service or
termination of employment.

(4)
The Management CEI Participant who makes and properly submits an election to
transfer out of the Defined Contribution Pension Formula and back into the
Retirement Plan will cease participation in the Defined Contribution Pension
Formula on December 31, 2019. His or her account balance in the Thrifts Savings
Plan will remain in Thrifts Savings Plan and will not be transferred to the
Retirement Plan.



Amendment Number 6
Article II, Participation, Section 2.09(a), Pension Choice Irrevocable, is
amended to read as follows:


(a)
Each Participant, including without exception, each member of Local 1-2, Local
3, Local 503, a Management CEI Participant, a former actively employed
individual, or an individual who is employed by a CEI Affiliate, who makes an
election to transfer, or fails to make an election and is defaulted, to the
Defined Contribution Pension Formula, does so knowingly and voluntarily, without
coercion, or any direct, or indirect influence by the Employer or the Company.
Each individual has been given









Page 8 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6






reasonable time and relevant information to make an election. To the full extent
permitted, in no event will a court order, arbitration agreement, settlement
agreement, judicial order, or agreement of any sort, have the effect of
overriding or reversing the decision to transfer out of the Retirement Plan.
Subject to the specific provisions set forth in Sections 2.04 through 2.08 and
except as otherwise specifically provided in this Plan, the decision to transfer
is irrevocable and he or she will no longer be eligible in the future to change
the transfer election decision made hereunder.


Amendment Number 6
Article II, Participation, Section 2.09, Pension Choice, is re-numbered as
Section 2.10 and amended to read as follows:




As of August 1, 2019, the following chart summarizes which Participant Group has
a Pension Choice election and the time period in which such Participant Group
may exercise such Pension Choice election. The following chart also summarizes
which Participant Group was offered a limited time period in which to change a
prior election to transfer out of the Defined Contribution Pension Formula of
the Thrift Savings Plan and back into the Retirement Plan and the time period in
which such election must be made:


Page 9 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6










 
Participant Group
Date
Pension Choice Begins
Date
Pension Choice Ends
 
 
 
 
1.
Local 3 –
Each Local 3 member hired before June 30, 2013, and covered under the Cash
Balance Formula
No later than January 1, 2014
December 31, 2015
 
 
 
 
2.
Local 3 –
Each Local 3 member hired on or after June 30, 2013
Date of hire
60 days after date of hire
 
 
 
 
3.
Local 503 -
Each member of Local 503 hired on or after January 1, 2010, and covered under
the Cash Balance formula
January 1, 2015, end
December 31, 2015
 
 
 
 
4.
Local 1-2 –
Each member of Local 1-2, hired between July 1, 2012, and June 25, 2016, and
covered under the Cash Balance Pension Formula
No later than January 1, 2017
June 20, 2020
 
 
 
 
5.
Local 1-2 –
Each member of Local 1-2, hired on or after June 25, 2016
Date of hire
60 days after date of hire
 
 
 
 
6.
CECONY or O&R Management Employees or CEI Affiliate Employees–
Each CECONY, O&R management employee or hired on or after January 1, 2001 and
covered under the Cash Balance Pension formula
June 1, 2017
December 31, 2021
 
 
 
 
 
Participant Group
Date Period to Undo Transfer Out of Retirement Plan Begins
Date Period to Undo Transfer Out of Retirement Plan Ends
 
 
 
 



Page 10 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6






7.
Local 3 –
Each Local 3 member hired before June 30, 2013, and covered under the Cash
Balance Formula who previously elected to transfer out of the Retirement Plan
and into the Defined contribution Pension Formula of the Thrift Savings Plan
August 1, 2019
October 31, 2019
 
 
 
 
8.
Local 503 -
Each member of Local 503 hired on or after January 1, 2010, and covered under
the Cash Balance formula who previously elected to transfer out of the
Retirement Plan and into the Defined contribution Pension Formula of the Thrift
Savings Plan
August 1, 2019
October 31, 2019
 
 
 
 
9.
Local 1-2 –
Each member of Local 1-2, hired between July 1, 2012, and June 25, 2016, and
covered under the Cash Balance Pension Formula who previously elected to
transfer out of the Retirement Plan and into the Defined contribution Pension
Formula of the Thrift Savings Plan
August 1, 2019
October 31, 2019
 
 
 
 
10.
CECONY or O&R Management Employees or CEI Affiliate Employees–
Each CECONY, O&R management employee or hired on or after January 1, 2001 and
covered under the Cash Balance Pension formula who previously elected to
transfer out of the Retirement Plan and into the Defined contribution Pension
Formula of the Thrift Savings Plan
August 1, 2019
October 31, 2019





Page 11 of 12



--------------------------------------------------------------------------------

Exhibit 10.1.4.6










IN WITNESS WHEREOF, the undersigned has caused this
instrument to be executed effective as of this day of 27th day of
November.


/s/ Nancy Shannon
Nancy Shannon
Vice President of Human Resources of
Consolidated Edison Company of New York, Inc.
And the Plan Administrator of the Retirement Plan






Page 12 of 12

